        Case 1:21-cr-00199-UNA Document 32 Filed 05/18/21 Page 1 of 7

ORIGINAL
                                                                      FILED IN OPEN COURT
                                                                        U.S.D.C. - Atlanla


                                                                        MAY 182021
                  IN THE UNITED STATES DISTRICT COURT JAMES N. HATTEN, Clerk
                 FOR THE NORTHERN DISTRICT OF GEORGL’W ~            Deputy Clerk
                           ATLANTA DIVISION              “/‘


     UNITED STATES OF AMERICA

          v.                                  Criminal Indictment
     PAULKWAK                                 No.     1Lz21Cfl._199
     MICHELLE KwAK


THE GRAND JURY CHARGES THAT:

                                     Count 1
                        Conspiracy to Commit Wire Fraud

       From on or about March 30, 2020, through on or about April 5, 2021, in the
       Northern District of Georgia and elsewhere, the Defendants, PAUL KWAK

       and MICHELLE KWAK, did knowingly and willfully combine, conspire,
       confederate, agree, and have a tacit understanding with each other and
       with others known and unknown to the Grand Jury to devise and intend

       to devise a scheme and artifice to defraud the U.S. Small Business
       Administration (“SBA”), and for obtaining money from the SBA by means

       of materially false and fraudulent pretenses, representations, and
       promises, and by the omission of material facts, and, with the intent to

       defraud, cause to be transmitted by means of wire communication in

       interstate commerce certain writings, signs, signals, pictures, and sounds,

       in violation of Title 18, United States Code, Section 1343.

2.     In March 2020, Congress passed the Coronavirus Aid, Relief, and
       Economic Security (“CARES”) Act to provide emergency financial
      Case 1:21-cr-00199-UNA Document 32 Filed 05/18/21 Page 2 of 7




     assistance to the millions of Americans who were suffering the economic

     effects caused by the COVID-19 pandemic. The Act created the Economic
     Impact Disaster Loan (“EIDL”) Program to provide economic relief to
     small businesses with 500 or fewer employees. EIDL proceeds may be

     used to pay debts, payroll, accounts payable, and other bills that cannot be
     paid because of the impact of COVID-19. The BRA administers the EIDL
     Program.

3.   An EIDL application must provide, among other information, the amount
     of revenue the business generated in the 12 months prior to the application

     and the number of employees. The applicant must certify, under penalty

     of peijury, that the information is correct and that he or she is legally
     eligible to apply for an EIDL.

4.   Defendants PAUL KWAK and MICHELLE KWAK submitted and caused
     to be submitted to the SBA over the Internet materially false and
     fraudulent EIDL applications.

5.   For example, on or about August 6, 2020, Defendant PAUL KWAK
     submitted and caused to be submitted an EIDL application online on

     behalf of Bomnal LLC, which falsely and fraudulently stated that Bomnal

     • (1) had gross revenue of $549,567 for the 12 months prior to January 31,
     2020, (2) had 7 employees as of January 31, 2020, (3) was established on

     March 26, 2019, and (4) conducted business activity in finance and
     accounting. In reality, Bomnal had no revenue, no employees, was not



                                         2
        Case 1:21-cr-00199-UNA Document 32 Filed 05/18/21 Page 3 of 7




      organized as an LLC until March 26, 2020, and conducted no legitimate
      business activity of any kind.

6.    By means of these false and fraudulent applications, Defendants PAUL
      KWAK and MICHELLE KWAK illegally obtained millions of dollars in

      EIDL proceeds. For example, as a result of the fraudulent EIDL application
      submitted in the name of Bomnal, the SBA approved an EIDL of $150,000,

      and Defendants PAUL KWAK and MICHELLE KWAK converted the
      proceeds to their personal uses.

All in violation of Title 18, United States Code, Section 1349.

                                   Counts 2 to 6
                                   Wire Fraud
7.    The facts alleged in paragraphs 2 through 6 are incorporated here.

8.    On or about each of the dates set forth below, in the Northern District of
      Georgia and elsewhere, the Defendants, PAUL KWAK and MICHELLE
      KWAK, aided and abetted by each other and by others known and
      unknown to the Grand Jury, having devised and intending to devise a

      scheme and artifice to defraud the SBA, and for obtaining money from the

      SBA by means of materially false arid fraudulent pretenses,
      representations, and promises, and by the omission of material facts, with

      the intent to defraud, transmitted and caused to be transmitted by means

      of wire communication in interstate commerce, the following writings,
      signs, signals, pictures, and sounds, that is, the EIDL applications
      identified below, for the purpose of executing such scheme and artifice:

                                          3
        Case 1:21-cr-00199-UNA Document 32 Filed 05/18/21 Page 4 of 7




      Count          Applicant Company’s Name          Date Submitted
      2              NSEW GA Inc.                      March 30, 2020
      3              NSEW Eastern LLC                  June 16, 2020
      4              NSEW Western LLC                  June 23, 2020
      5              Copeland GA LLC                   August 4, 2020
      6              Boninal LLC                       August 6, 2020

All in violation of Title 18, United States Code, Section 1343 and Section 2.

                                  Count 7
                        Concealment Money Laundering
9.     The facts alleged in paragraphs 2 through 6 are incorporated here.
10.    On or about August 14,2020, in the Northern District of Georgia and
       elsewhere, the Defendant, PAUL KWAK, knowingly conducted and

       attempted to conduct a financial transaction affecting interstate commerce,

       which involved the proceeds of a specified unlawful activity, that is wire
       fraud, in violation of Title 18, United States Code, Section 1343, knowing

       that the transaction was designed in whole and in part to conceal and

       disguise the nature, location, source, ownership, and control of the
       proceeds of specified unlawful activity, and while conducting and
       attempting to conduct such financial transaction knowing that the

       property involved in the financial transaction represented the proceeds of

       some form of unlawful activity.



                                          4
        Case 1:21-cr-00199-UNA Document 32 Filed 05/18/21 Page 5 of 7




11.   The Defendant, PAUL KWAK, knew that the EIDL proceeds of $150,000
      approved by the SBA to Bomnal LLC were the proceeds of wire fraud in
      violation of Title 18, United States Code, Section 1343. On or about August

      14, 2020, PAUL KWAK caused to be transferred from Bomnal’s bank
      account $70,000 to himself and $80,000 to Defendant MICHELLE KWAK.

All in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i) and

Section 2.
                           FORFEITURE PROVISION

12.   Upon conviction of one or more of the offenses alleged in Counts One
      through Six of this Indictment, the Defendants, PAUL KWAK and
      MICHELLE KWAK, shall forfeit to the United States of America, pursuant

      to Title 18, United States Code, Section 982(a) (2) (A), any property
      constituting, or derived from, proceeds obtained directly or indirectly as a

      result of such violations, including, but not limited to, the following:

13.   MONEY JUDGMENT: A sum of money in United States currency,
      representing the amount of proceeds obtained as a result of the offenses

      alleged in Count~ One through Six of this Indictment.

14.   Upon conviction of the offense alleged in Count Seven of this Indictment,
      the Defendant, PAUL KWAK, shall forfeit to the United States of America,
      pursuant to Title 18, United States Code, Section 982(a)(1), any property,

      real or personal, involved in such offense, or any property traceable to
       such property, including, but not limited to, the following:


                                          5
        Case 1:21-cr-00199-UNA Document 32 Filed 05/18/21 Page 6 of 7




15.   MONEY JUDGMENT: A sum of money in United States currency,
      representing the amount of proceeds obtained as a result of the offense
      alleged in Count Seven of this Indictment.
16.   If, as a result of any act or omission of any Defendant, any property subject
      to forfeiture:
         a. cannot be located upon the exercise of due diligence;
         b. has been transferred or sold to, or deposited with, a third party;
         c. has been placed beyond the jurisdiction of the Court;
         d. has been substantially diminished in value; or
         e. has been commingled with other property which cannot be
         subdivided without difficulty;
the United States of America intends, pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1),
to seek forfeiture of any other property of said defendant up to the value of the
forfeitable property.


                                          A        j   /tA                    BILL
                                                 earl                 /

                                               •REPERSON
 KURT R. ERsKINE
 Acting United States Attorney

 7i~2Aad 5
 MICHAEL S. QIN
 Assistant United States Attorney
 Provisionally admitted pursuant to
 Local Rule 83.1
       Case 1:21-cr-00199-UNA Document 32 Filed 05/18/21 Page 7 of 7




600 U.S. Courthouse
75 Ted Turner Drive SW
Aflanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                     7
